Citation Nr: 1750038	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for cardiovascular disease, to include heart disease status-post pacemaker implantation, and hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965 with additional reserve service, including a period of active duty for training (ACDUTRA) in June 1966.  The Veteran's overseas service consisted of service in Germany from June 1963 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board observes that the RO originally adjudicated the Veteran's claim as entitlement to service connection for heart disease.  However, the Veteran contends that his heart disease was caused by his hypertension, and that he did not originally understand that he needed to claim these conditions separately.  See October 2015 notice of disagreement (NOD), June 2017 report of general information, July 2017 substantive appeal.  Given the Veteran's contentions, and that the medical evidence reflects a diagnosis of hypertension, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Finally, the Board notes that additional evidence has been associated with the claims file following the statement of the case (SOC), and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  However, that evidence is not pertinent to and/or is duplicative in substance
 to the matter adjudicated herein and referral to the AOJ is not, therefore, required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


VETERAN'S CONTENTIONS

The Veteran seeks service connection for his hypertension, which he maintains led to his heart disease and required the installation of a pacemaker.  He asserts that his hypertension and heart disease started in the 1970's after he was discharged from service.  See October 2015 NOD.  The Veteran has not made any statements attributing his cardiovascular disease to service or alleging that he experienced a cardiovascular condition during service.  
FACTUAL FINDINGS

1. The Veteran has current diagnoses of essential hypertension, as well as various heart conditions, including primary cardiomyopathy, congestive heart failure, and generalized ischemic myocardial dysfunction.  See March 2013 private treatment record, February 2015 private treatment record, February 2017 VA treatment record.

2. The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnoses of hypertension or other heart condition.  An October 1964 separation examination report recorded that the Veteran's heart was normal and that his blood pressure measured 122/76.  A chest X-ray taken in conjunction with the separation examination produced in impression of a normal chest.  On the accompanying medical history report the Veteran denied high or low blood pressure and pain or pressure in chest and stated that he was in good health.  

3. The Veteran's active duty and reserve personnel records, including from his period of ACDUTRA, note no medical conditions.  See January 1966 report of no medical defects, June 1966 report that the Veteran had no change in his medical condition during ACDUTRA, October 1966 and November 1967 statements that the Veteran did not have any physical defects which would prevent his performance of military service.

4. The first post-service report of a heart condition comes from August 2012, where the Veteran's private physician noted that a pacemaker was implanted in September 2011 after an abnormal myocardial perfusion study and an abnormal echocardiogram earlier that year.  The first post-service record of hypertension comes from March 2013, where essential hypertension was recorded.  The Veteran denied suffering any in-service injuries.  See February 2015, December 2016 VA treatment records.  Overall, the medical evidence does not suggest a link between a current cardiovascular condition and service.

5. Cardiovascular disease was not shown in service or for many years thereafter, and is not related to service.
LEGAL CONCLUSION

The criteria for service connection for cardiovascular disease, to include hypertension, are not met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A current diagnosis of a cardiovascular condition is of record, satisfying the first criterion for service connection, a current disability.  However, the evidence of record demonstrates that the Veteran was not shown to have a cardiovascular condition or symptoms consistent with have a cardiovascular condition in service or within one year following service, and a diagnosis was not reported until over 45 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable, and competent evidence of a nexus between the current disability and service is necessary to substantiate the claim of entitlement to service connection.  However, there is no medical evidence of record that even suggests the Veteran's cardiovascular disease is related to service.  To the contrary, the Veteran reported that his hypertension began in the 1970s, more than one year after his separation from service, and, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing his cardiovascular disease to service or alleging that he experienced a cardiovascular condition during service.  To the contrary, the Veteran denied suffering any in-service injuries.  

To the extent that the Veteran believes that his cardiovascular disease is related to service, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his cardiovascular condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a cardiovascular condition is a matter not capable of lay observation, and requires medical expertise to determine.  Thus, to the extent that the Veteran's statement that his hypertension began in the 1970s represents an opinion linking his cardiovascular disease and service, his opinion is not competent medical evidence.  The Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  

In summary, the preponderance of the probative evidence indicates that cardiovascular disease was not shown in service or for many years thereafter, and is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for cardiovascular disease, to include heart disease status-post pacemaker implantation, and hypertension, is denied.  




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


